Citation Nr: 0900521	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD. 

3.  Entitlement to service connection for drug abuse causing 
emotional and physical dependencies, as secondary to 
psychiatric disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

5.  Entitlement to aid and attendance allowance for the 
veteran's spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO denied 
the veteran's claims for service connection for PTSD, 
schizoid personality disorder, and drug abuse, as well as his 
claims for a TDIU and aid and attendance allowance for his 
spouse.  In January 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2006, and the veteran filed a statement accepted 
as a substantive appeal (in lieu of a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2006.

While the veteran has claimed service connection for schizoid 
personality disorder, and the RO has characterized that claim 
as entitlement to service connection for schizoid personality 
disorder, in light of the evidence of record, and for the 
reasons explained below, the Board has recharacterized this 
claim as one for service connection for a psychiatric 
disorder other than PTSD.  

The Board notes that the claims file reflects that the 
veteran was previously represented by the Maine Bureau of 
Veterans Services.  In November 2005, the veteran filed a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) appointing Disabled American 
Veterans (DAV) as his representative.  The Board recognizes 
the change in representation.  

In a February 2006 letter, the RO informed the veteran that 
his case was being certified to the Board, and that he had 90 
days to ask to appear personally before the Board and give 
testimony concerning his appeal.  The letter added that, if 
he waited more than 90 days to make such a request, he would 
have to explain in writing why he could not make his request 
on time.  In correspondence received in February 2008, almost 
two years after issuance of the aforementioned letter, the 
veteran requested a "fair hearing for service connected 
disability."  

Under 38 C.F.R. § 20.1304(b) (2008) a request for a personal 
hearing submitted more than 90 days after the case has been 
certified to the Board may be granted if the appellant 
demonstrates on motion that there was good cause for the 
delay in requesting a hearing.  Examples of good cause 
include, but are not limited to, illness of the appellant or 
the representative which precluded action during the period; 
death of an individual representative; illness or incapacity 
of an individual representative which renders it impractical 
for an appellant to continue with him as representative; 
withdrawal of an individual representative; the discovery of 
evidence that was not available prior to the expiration of 
the period; and delay in transfer of the appellate record to 
the Board. 
 
The veteran has not provided any indication as to why he was 
unable to request a hearing prior to February 2008, and good 
cause for failing to request a hearing within 90 days of the 
case being certified to the Board is not otherwise shown. 
Accordingly, the motion for a hearing before the Board at 
this time is denied. 

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.   

REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

As an initial matter, the Board notes that, as indicated 
above, the veteran is claiming service connection for 
schizoid personality disorder, and the RO has characterized 
this claim as entitlement to service connection for schizoid 
personality disorder.  While the service treatment records 
include a diagnosis of schizoid personality disorder, 
congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  
However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990);  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

The claims file reflects that the veteran has been diagnosed 
with various psychiatric disorders since separation from 
service, including adjustment disorder, depression, anxiety, 
panic disorder, and mood disorder.  In light of these 
diagnoses, on remand, the RO should expand the claim and 
consider service connection for a psychiatric disorder other 
than PTSD.  

In regard to the claim for service connection for drug abuse, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  See Allen v. Principi, 237 F. 
3d 1368 (Fed. Cir. 2001).  In his October 2004 claim for 
service connection, the veteran reported that, after being 
exposed to stressful experiences in service, he regressed 
deeper into drug use, and reported that he used drugs so he 
could sleep and to get rid of nightmares.  He added that he 
used drugs following separation from service to forget his 
experiences in service.  Accordingly, if, on remand, service-
connection is established for PTSD or a psychiatric disorder 
other than PTSD, the RO should consider entitlement to 
service connection for drug abuse on a secondary basis.  

Review of the claims file reflects that there are outstanding 
Federal records which may be pertinent to the claims for 
service connection.  In this regard, the record reflects that 
the veteran is receiving Social Security benefits.  While the 
September 1992 Social Security Administration (SSA) decision 
has been associated with the claims file, not all medical 
records relied on in that decision have been obtained.  
Moreover, the SSA decision reflects that the veteran was 
awarded disability benefits based on several disabilities, 
including adjustment disorder with mixed emotional features.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of all medical records underlying any SSA 
determination(s), following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records 
from Federal facilities. 

In addition, while records of VA treatment from the Togus VA 
Medical Center (VAMC) dated from February 2002 to November 
2004 have been associated with the claims file, these records 
reflect that the veteran underwent a neuropsychological 
evaluation in June 2001, at which time he was noted to have 
anxiety and depression.  In addition, the list of the 
veteran's active problems included diagnoses of anxiety 
state, not otherwise specified, and depressive disorder, not 
otherwise classified, in February 1998.  The foregoing 
demonstrates that there are outstanding records of VA 
treatment dated prior to February 2002.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Togus VAMC, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

To ensure that all due process requirements, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board also points out that, as any decision with respect 
to the claims for service connection may affect the veteran's 
claims for a TDIU and aid and attendance allowance for the 
veteran's spouse, these claims are inextricably intertwined 
with the claims for service connection.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the 
claims should be considered together, it follows that, any 
Board action on the TDIU claim or the claim for aid and 
attendance allowance for the veteran's spouse, at this 
juncture, would be premature.  Hence, a remand of these 
matters is warranted, as well.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain from the SSA all 
medical records underlying any decisions 
regarding the veteran's claim for 
disability benefits pertinent to any of 
the claims on appeal.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain from the Togus 
VAMC all records of psychiatric 
evaluation and/or treatment prior to 
February 2002 and since November 2004.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on 
appeal, to include the claim for service 
connection for a psychiatric disorder 
other than PTSD, in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

